Exhibit 10.3

SECURITY AGREEMENT

           THIS SECURITY AGREEMENT ("Agreement") is dated as of October 31, 2000
between RECOTON CANADA LTD., an Ontario corporation ("Debtor"), and HELLER
FINANCIAL, INC., a Delaware corporation, in its capacity as Senior Agent, on
behalf of Agents (as herein defined), Senior Lenders (as herein defined),
Subordinated Agent (as herein defined) and Subordinated Creditors (as herein
defined).

W I  T  N E  S S E T H:

          WHEREAS, Recoton Corporation, a New York corporation (“Recoton”),
Interact Accessories, Inc., a Delaware corporation (“InterAct”), Recoton Audio
Corporation, a Delaware corporation (“Audio”), AAMP of Florida, Inc., a Florida
corporation (“AAMP”), and Recoton Home Audio, Inc., a California corporation
(“RHAI”), (Recoton, InterAct, Audio, AAMP, and RHAI are sometimes referred
individually as “Borrower” and collectively, as “Borrowers”), Guarantors, Agents
and Senior Lenders are parties to a Loan Agreement dated as of October 31, 2000
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which Senior Lenders have
agreed to make loans and other financial accommodations available to Borrowers;

          WHEREAS, Borrowers, The Chase Manhattan Bank as administrative agent
(the “Subordinated Agent”) and Subordinated Creditors are concurrently herewith
entering into that certain Credit Agreement (the “Subordinated Credit
Agreement”) of even date herewith pursuant to which Subordinated Creditors shall
extend financial accommodations to Borrowers;

          WHEREAS, Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors and Loan Parties are parties to a
Subordination and Intercreditor Agreement dated as of October 31, 2000 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, the “Subordination Agreement”) pursuant to which Subordinated Agent,
Subordinated Creditors, and Senior Agent, on behalf of Agents and Senior Lenders
and Borrowers have agreed on the relative rights and priorities of Agents,
Senior Lenders, Subordinated Lenders and Subordinated Creditors under the Senior
Debt Documents and the Subordinated Debt Documents (each as defined in the
Subordination Agreement);

          WHEREAS, as an inducement to Subordinated Creditors to enter into the
Subordinated Credit Agreement and the Subordination Agreement Debtor shall have
granted the security interests contemplated by this Agreement in order to secure
the payment and performance of Debtor’s indebtedness and obligations under the
Subordinated Debt Documents;

          WHEREAS, Debtor has executed and delivered to Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, the
Guarantee, pursuant to which Debtor has agreed to guarantee for the benefit of
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, the repayment and performance of all of the obligations
of Borrowers under the Senior Debt Documents and Subordinated Debt Documents;
and

          WHEREAS, in order to secure the payment and performance of Debtor’s
obligations under the Guarantee, Debtor has agreed to grant to Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
the security interests contemplated by this Agreement;

         NOW, THEREFORE, in consideration of the premises and in order to induce
(i) Senior Lenders to make the loans and other financial accommodations
available to Borrowers under the Loan Agreement, (ii) Subordinated Creditors to
make the loans and other financial accommodations available to Borrowers under
the Subordinated Credit Agreement, and (iii) Subordinated Creditors to enter
into the Subordination Agreement, Debtor hereby agrees with Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
as follows:

Section 1.    Definitions

            1.1    Certain Defined Terms. The capitalized terms and the
accounting terms used in this Agreement shall have the meanings set forth in
Defined Terms of this Agreement. Capitalized terms not otherwise defined herein
shall have the respective meanings provided for in the Subordination Agreement.

          1.2     Other Definition Provisions. References to “Sections”,
“subsections”, “Exhibits” and “Schedules” shall be to Sections, subsections,
Exhibits and Schedules, respectively, of or to this Agreement unless otherwise
specifically provided. Any of the terms defined in Defined Terms may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference. All references to statutes and related regulations shall include
(unless otherwise specifically provided herein) any amendments of same and any
successor statutes and regulations.

Section 2.    Grant of Security Interests

          To secure the payment and performance of the Secured Obligations,
including all renewals, extensions, restructurings and refinancings of any or
all of the Secured Obligations, Debtor hereby grants, conveys, assigns and
pledges to Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors, a continuing security interest, lien and mortgage in
and to all right, title and interest of Debtor’s personal property, whether
tangible or intangible, and whether now owned or existing or hereafter acquired
or arising and regardless of where located including, without limitation, (A)
Accounts, and all guarantees and security therefor, and all goods and rights
represented thereby or arising therefrom including the rights of stoppage in
transit, replevin and reclamation; (B) Inventory; (C) General Intangibles; (D)
Documents or other receipts covering, evidencing or representing goods; (E)
Instruments; (F) chattel paper (as defined in the PPSA and the UCC); (G)
Equipment; (H) owned and leased real property; (I) Investment Property
including, without limitation, all securities (certificated and uncertificated),
security accounts, security entitlements, commodity contracts and commodity
accounts; (J) Intellectual Property, except that, with respect to Trade-marks,
any such grant, conveyance, assignment and pledge shall be by way of security
only (and except to the extent such grant would violate the terms of or
constitute a default under any applicable licenses with non-Affiliates with
respect to such Intellectual Property); (K) all deposit accounts of Debtor
maintained with any bank or financial institution; (L) all cash and other monies
and property of Debtor in the possession or under the control of Senior Agent,
Collateral Agent, any Senior Lender or any participant, Subordinated Agent or
any Subordinated Creditor; (M) all books, records, ledger cards, files,
correspondence, computer programs, tapes, disks and related data processing
software that at any time evidence or contain information relating to any of the
property described above or are otherwise necessary or helpful in the collection
thereof or realization thereon; and (N) Proceeds and products of all or any of
the property described above, including, without limitation, the Proceeds of any
insurance policies covering any of the above described property (all being
collectively referred to as the “Collateral”).

          Notwithstanding the foregoing, Collateral shall not include (a) the
last day of the term of any lease (but upon the enforcement of Senior Agent’s
rights hereunder, Senior Agent shall stand possessed of such last day in trust
to assign the same to any person acquiring such term) or (b) any Consumer Goods
(as such term is defined in the PPSA).

          In addition, notwithstanding anything herein to the contrary, but
without limiting the grant of a security interest pursuant to clause (I) above,
in no event shall the Collateral include, and Debtor shall not be deemed to have
granted, a security interest in any of Debtor’s rights or interests in any
contract (other than with respect to all Accounts that may be or become payable
or owing under or in respect of such contract) to which Debtor is a party (other
than any such contract between or among Debtor and/or its Affiliates only) to
the extent, but only to the extent, that such a grant would, under the terms of
such contract, result in a breach of the terms of, or constitute a default under
such contract (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-318(4) of the UCC or any similar provision of
the PPSA or any other applicable law (including the Bankruptcy Code and any
other Bankruptcy Laws) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such term, the Collateral shall
include, and Debtor shall be deemed to have granted a security interest in, all
such rights and interests as if such term had never been in effect.

           Furthermore, Debtor shall use its best efforts not to enter into
agreements which by their terms prohibit assignments or sub-licenses. Insofar as
the terms of any agreement prohibits the assignment or sublicense of Debtor's
rights under such contract, Debtor shall use its best efforts to obtain a
consent to such assignment or sublicense from the other parties to such contract
and if Debtor fails to obtain such consent, then Debtor shall hold all of its
rights in or under such contract in trust for Senior Agent, on behalf of Agents,
Senior Lenders, Subordinated and Subordinated Creditors.

Section 3.    Security for Obligations

          This Agreement secures the payment and performance of the Debtor’s
indebtedness and obligations under the Guarantee and all indebtedness,
liabilities and obligations of Debtor now existing or hereafter created or
arising under this Agreement, all Subordinated Debt and all renewals,
extensions, restructurings and refinancings of any of the above including,
without limitation, any additional indebtedness which may be extended to Debtor
pursuant to any restructuring or refinancing of Debtor’s indebtedness under the
Loan Agreement, and including any post-petition interest accruing during any
bankruptcy, reorganization or other similar proceeding, regardless of whether
such amounts can be collected during the pendency of such proceedings (all such
indebtedness, liabilities and obligations of Debtor being collectively referred
to herein as the “Secured Obligations”).

Section 4.    Debtor Remains Liable

          Anything herein to the contrary notwithstanding: (a) Debtor shall
remain liable under the contracts and agreements included in the Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed; (b)
the exercise by Senior Agent of any of the rights hereunder shall not release
Debtor from any of its duties or obligations under the contracts and agreements
included in the Collateral; and (c) none of Senior Agent, any Agent, any Senior
Lender, Subordinated Agent or any Subordinated Creditor shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Senior Agent, any Agent, any
Senior Lender, Subordinated Agent or any Subordinated Creditor be obligated to
perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

Section 5.    Representations and Warranties

          In order to induce Senior Agent to enter into this Agreement, Debtor
represents and warrants to Senior Agent, to each Senior Lender and to
Subordinated Agent and each Subordinated Creditor as follows:

          5.1    Authorization; No Conflict. Debtor has the power and authority
to incur the Secured Obligations and to grant security interests in the
Collateral. On the Closing Date, the execution, delivery and performance of the
Loan Documents and the Subordinated Debt Documents by Debtor will have been duly
authorized by all necessary corporate and shareholder or equivalent action. The
execution, delivery and performance by Debtor of each Loan Document Subordinated
Debt Document to which it is a party and the consummation of the transactions
contemplated by the Loan Documents and the Subordinated Debt Documents by Debtor
(i) do not contravene any applicable law, the corporate charter or bylaws (or
equivalent governing and organizational documents) of Debtor or any material
agreement or any order by which Debtor or Debtor’s property is bound, (ii) do
not conflict with or result in the breach or termination of, constitute a
default under or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Debtor is a party or by which Debtor or any of its property
is bound; (iii) do not result in the creation or imposition of any Lien upon any
of the property of Debtor other than those in favour of Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
pursuant to the Loan Documents; and (iv) do not require the consent or approval
of any Governmental Authority or any other Person, except those which will have
been duly obtained, made or complied with prior to the Closing Date. The Loan
Documents and the Subordinated Debt Documents are the legally valid and binding
obligations of Debtor each enforceable against Debtor in accordance with their
respective terms. Debtor represents and warrants to Senior Agent that the
execution, delivery and performance of this Agreement by Debtor will not violate
or cause a default under any of the Intellectual Property or any agreement in
connection therewith.

          5.2    Binding Obligation. This Agreement is the legally valid and
binding obligation of Debtor, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws or equitable principles relating to
or limiting creditor’s rights generally.

          5.3    Account Warranties and Covenants. Except as otherwise disclosed
to Senior Agent in writing, as to each Account that, at the time of its
creation, the Account is a valid, bona fide account, representing an undisputed
indebtedness incurred by the named account debtor for goods actually sold and
delivered or for services completely rendered and such Account is not evidenced
by a judgment, Instrument or chattel paper; there are no setoffs, offsets or
counterclaims, genuine or otherwise, against the Account other than any credit
balances in the ordinary course of business; the Account does not represent a
sale to an Affiliate (other than for sales in the ordinary course of business to
employees or directors in accordance with Section 7.8 of the Loan Agreement) or
a consignment, sale or return or a bill and hold transaction; no agreement
exists permitting any deduction or discount (other than the discount stated on
the invoice) and deductions for allowances in accordance with market expansion
agreements in the ordinary course of business; Debtor lawfully owns the Account
and has the right to assign the same to Senior Agent, for the benefit of Agents,
Senior Lenders, Subordinated Agent and Subordinated Creditors; the Account is
free of all security interests, liens and encumbrances other than those in
favour of Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors, and the Account is due and payable in accordance
with its terms and the amount of all Accounts set forth on any Collateral report
or invoice delivered to Senior Agent are actually owing to Debtor and not
contingent. No discounts, credits or allowances will be issued, granted or
allowed by Debtor to customers and no returns will be accepted without Senior
Agent’s prior written consent; provided, that until Senior Agent notifies Debtor
to the contrary, Debtor may presume consent. No payment shall be made on any
Account except payment immediately delivered to the applicable Blocked Account
or to Senior Agent. Debtor will promptly notify Senior Agent in the event that a
customer alleges any dispute or claim with respect to an Account or of any other
circumstances known to Debtor that may impair the validity or collectibility of
an Account (it is understood and agreed that notification by delivery of the
Borrowing Base Certificate (as defined in the Loan Agreement) shall be
considered delivery of “prompt” notice). Senior Agent shall have the right, at
any time or times hereafter, to verify the validity, amount or any other matter
relating to an Account, by mail, telephone or in person. After the occurrence of
a Default or an Event of Default, Debtor shall not, without the prior consent of
Senior Agent, adjust, settle or compromise the amount or payment of any Account,
or release wholly or partly any customer or obligor thereof, or allow any credit
or discount thereon. Debtor shall, at its own expense: (a) cause all invoices
evidencing Accounts and all copies thereof to bear a notice that such invoices
are payable to the lockboxes established in accordance with Section Collection
of Accounts and Payments. Debtor shall establish lockboxes and blocked accounts
(collectively, “Blocked Accounts”) in Debtor’s name with such banks (“Collecting
Banks”) as are reasonably acceptable to Senior Agent (subject to irrevocable
instructions acceptable to Senior Agent as hereinafter set forth) to which all
account debtors shall directly remit all payments on Accounts and in which
Debtor will immediately deposit all payments it otherwise directly receives for
Inventory or other payments constituting proceeds of Collateral in the identical
form in which such payment was made, whether by cash or cheque. The Collecting
Banks shall acknowledge and agree, pursuant to an agreement substantially in the
form of Exhibit A and with such changes which shall be satisfactory to the
Agents, that all payments made to the Blocked Accounts are the sole and
exclusive property of Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, and that the Collecting Banks
have no right to setoff against the Blocked Accounts and that all such payments
received will be promptly transferred to the Senior Agent’s Account. Debtor
hereby agrees that all payments made to such Blocked Accounts or otherwise
received by Senior Agent and whether on the Accounts or as proceeds of other
Collateral or otherwise will be the sole and exclusive property of Senior Agent,
on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors. Debtor shall irrevocably instruct each Collecting Bank to promptly
transfer all payments or deposits to the Blocked Accounts into the Senior
Agent’s Account. If Debtor, Loan Parties or any of their Affiliates, employees,
agents or other Person acting for or in concert with Debtor, shall receive any
monies, cheques, notes, drafts or any other payments relating to and/or proceeds
of Accounts or other Collateral, Debtor or such Person shall hold such
instrument or funds in trust for Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, and, immediately upon
receipt thereof, shall remit the same or cause the same to be remitted, in kind,
to the Blocked Accounts or to Senior Agent at its address set forth in the
Subordination Agreement. For the purpose of calculating interest on the Secured
Obligations, all proceeds received in the Agent’s Account shall be credited to
the Secured Obligations on the Business Day of Senior Agent’s receipt of
immediately available federal funds. and (b) use its best efforts to assure
prompt payment of all amounts due or to become due under the Accounts. Senior
Agent may at any time after a Default or Event of Default shall have occurred
and be continuing, without prior notice to Debtor, notify account debtors,
parties to all contracts (as defined in the PPSA and UCC) and obligors in
respect of instruments and chattel paper, that the Accounts and the right, title
and interest of Debtor in and under such contracts, instruments and chattel
paper have been assigned to Senior Agent, for the benefit of the Agents and
Senior Lenders, Subordinated Agent and Subordinated Creditors, and that payments
shall be made directly to Senior Agent, for the benefit of the Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors. Upon the request of
Senior Agent, during the occurrence and continuation of an Event of Default,
Debtor shall so notify account debtors, parties to such contracts and obligors
in respect of instruments and chattel paper.

          5.4     Names and Locations. Schedule I sets forth the location of
Debtor’s principal place of business, domicile (as such term is defined in the
Civil Code of Quebec) and chief executive office, the location of Debtor’s books
and records, the location of all other offices of Debtor and all Collateral
locations except for Inventory that is in transit, and such locations are
Debtor’s sole locations for its business and the Collateral. None of said
locations are leased by Debtor as lessee except those designated as such on
Schedule I. Schedule III sets forth, as of the date hereof, all names, trade
names, fictitious names and business names under which Debtor currently conducts
business or has at any time during the past five years conducted business and
the name of any entity which Debtor has acquired in whole or in part or from
whom Debtor has acquired a significant amount of assets within the past five
years.

          5.5    Intellectual Property. Debtor owns or has the valid right to
use all material Intellectual Property used or necessary for the conduct of the
business, free and clear of any and all Liens except for Liens permitted under
item (j) of Permitted Encumbrances. All registrations for such Intellectual
Property are in full force and effect and are valid and enforceable. The conduct
of the business of Debtor as currently conducted, including, but not limited to,
all products, processes, or services, made offered or sold by Debtor, does not
infringe upon, violate, misappropriate or dilute any Intellectual Property
Rights of any third party, which infringement could reasonably be expected to
have a Material Adverse Effect. To the best of Debtor’s knowledge, no third
party is infringing upon the Intellectual Property owned or used by Debtor in
any material respect. Except as set forth in Schedule IV, there is no pending
or, to the best of Debtor’s knowledge, threatened claim or litigation contesting
Debtor’s right to own or use any material Intellectual Property or the validity
or enforceability thereof. Schedule IV sets forth a true and accurate list of
(i) all Canadian, United States, provincial, state and foreign registrations of
and applications for Patents, Trade-marks, Industrial Designs and Copyrights
owned by Debtor and (ii) all Patent Licenses, Trade-mark Licenses, Industrial
Design Licenses and Copyright Licenses to which Debtor is a party or is
otherwise bound.

          5.6    Bank Accounts. Schedule V sets forth the account numbers and
locations of all bank accounts of Debtor and its Subsidiaries. Debtor shall not
establish any new bank accounts (except for disbursement accounts), or amend or
terminate any Blocked Account or lockbox agreement without Senior Agent’s prior
written consent.

          5.7    Collection of Accounts and Payments. Debtor shall establish
lockboxes and blocked accounts (collectively, “Blocked Accounts”) in Debtor’s
name with such banks (“Collecting Banks”) as are reasonably acceptable to Senior
Agent (subject to irrevocable instructions acceptable to Senior Agent as
hereinafter set forth) to which all account debtors shall directly remit all
payments on Accounts and in which Debtor will immediately deposit all payments
it otherwise directly receives for Inventory or other payments constituting
proceeds of Collateral in the identical form in which such payment was made,
whether by cash or cheque. The Collecting Banks shall acknowledge and agree,
pursuant to an agreement substantially in the form of Exhibit A and with such
changes which shall be satisfactory to the Agents, that all payments made to the
Blocked Accounts are the sole and exclusive property of Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, and
that the Collecting Banks have no right to setoff against the Blocked Accounts
and that all such payments received will be promptly transferred to the Senior
Agent’s Account. Debtor hereby agrees that all payments made to such Blocked
Accounts or otherwise received by Senior Agent and whether on the Accounts or as
proceeds of other Collateral or otherwise will be the sole and exclusive
property of Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors. Debtor shall irrevocably instruct each
Collecting Bank to promptly transfer all payments or deposits to the Blocked
Accounts into the Senior Agent’s Account. If Debtor, Loan Parties or any of
their Affiliates, employees, agents or other Person acting for or in concert
with Debtor, shall receive any monies, cheques, notes, drafts or any other
payments relating to and/or proceeds of Accounts or other Collateral, Debtor or
such Person shall hold such instrument or funds in trust for Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
and, immediately upon receipt thereof, shall remit the same or cause the same to
be remitted, in kind, to the Blocked Accounts or to Senior Agent at its address
set forth in the Subordination Agreement. For the purpose of calculating
interest on the Secured Obligations, all proceeds received in the Agent’s
Account shall be credited to the Secured Obligations on the Business Day of
Senior Agent’s receipt of immediately available federal funds.

          5.8    Location of Equipment, Inventory and Fixtures. All of the
existing or hereafter acquired Equipment, Inventory and Fixtures are located and
shall be located at the locations specified on Schedule I.

          5.9     Ownership of Collateral; Bailees. Except for matters disclosed
on Schedule II, other Permitted Encumbrances and the Security Interests, Debtor
owns the Collateral, and will own all Collateral (including all after-acquired
Collateral), free and clear of any Lien. No effective financing statement or
other form of lien notice covering all or any part of the Collateral is on file
in any recording office, except for (i) those in favour of Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
(ii) those in favour of lenders whose liens and security interests will be
terminated effective with the financing secured hereby and (iii) those disclosed
on Schedule II. Except as disclosed on Schedule II, none of the Collateral is in
the possession of any consignee, bailee, warehouseman, agent or processor.
Debtor does not sell any Inventory to any customer on approval or on any other
basis which entitles the customer to return, or which may obligate Debtor to
repurchase, such Inventory (provided, however, that Debtor is permitted to have
stock balancing programs and consigned inventory programs).

          5.10    Perfection. Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, has a valid, perfected and,
except for the Permitted Encumbrances, first priority security interest in the
Collateral (other than de minimis amounts outside Canada and the United States),
securing the payment of the Secured Obligations, and such Security Interests are
entitled to all of the rights, priorities and benefits afforded by the PPSA and
the UCC or other applicable law as enacted in any relevant jurisdiction which
relates to perfected security interests.

          5.11    Inventory. All Inventory (other than Inventory which has been
returned or quality controlled as defective) is of good and merchantable
quality, free from any defects, such Inventory is not subject to any licensing,
patent, trade-mark, trade name, industrial design or copyright agreement with
any Person that restricts Debtor’s ability to manufacture and/or sell the
Inventory (other than those which give any other party to such licensing,
patent, trade-mark, trade name, industrial design or copyright agreement the
right to terminate its obligations thereunder). The sale, completion and
manufacturing process of such Inventory by a Person other than Debtor would be
permitted under any contract to which Debtor is a party or to which the
Inventory is subject.

          5.12    Accurate Information. All information heretofore, herein or
hereafter supplied to Senior Agent, Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors by or on behalf of Debtor with respect to the
Collateral is and will be accurate and, taken in conjunction with other
information supplied, complete in all material respects.

Section 6.    Further Assurances; Covenants

          6.1    Other Documents and Actions. Debtor will, from time to time, at
its expense, promptly execute and deliver all further Instruments and Documents
and take all further action that may be necessary or desirable, or that Senior
Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, may request, in order to create, perfect and protect any security
interests granted or purported to be granted hereby or pursuant to any other
Loan Document or to enable Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, to exercise and enforce its
rights and remedies hereunder, or under any other Loan Document with respect to
any Collateral. Without limiting the generality of the foregoing, Debtor will:
(a) execute and file such financing or continuation statements, or financing
change statements or amendments thereto, and such other Instruments, Documents
or notices, as may be necessary or desirable, or as Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, may
request, in order to create, perfect and preserve the security interests granted
or purported to be granted hereby or pursuant to any other Loan Document; (b) at
any reasonable time (but in no event more than four times per calendar year
unless an Event of Default has occurred and is continuing), upon demand by
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, exhibit the Collateral to allow inspection of the
Collateral by Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors, or Persons designated by Senior Agent and to
examine and make copies of the records of Debtor related thereto, and to discuss
the Collateral and the records of Debtor with respect thereto with, and to be
advised as to the same by, an executive officer of Debtor and, after the
occurrence and during the continuance of an Event of Default, in the case of the
Accounts, Documents, General Intangibles, Instruments and Investment Property
with any Person which is or may be obligated thereon; (c) upon request of Senior
Agent appear in and defend any action or proceeding that may affect Debtor’s
title to or security interest of Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, in the Collateral and
(d) transfer Collateral to Senior Agent’s possession (for the benefit of Agents,
Senior Lenders, Subordinated Agent and Subordinated Creditors) if such
Collateral consists of chattel paper or Instruments or if a Lien on such
Collateral can be perfected only by possession, or if requested by Senior Agent
in writing. It is understood and agreed that in making such request,
Administrative Agent shall take into account the effect the laws, rules and
regulations of Canada and foreign countries may have on the granting of
security, pledging of assets and entering into guaranties and that
Administrative Agent shall not knowingly request any of the foregoing which
would cause a Material Adverse Effect on the Loan Parties and their
Subsidiaries.

          6.2     Senior Agent Authorized. Debtor hereby authorizes Senior
Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, to file one or more financing or continuation statements, and
financing change statements and amendments thereto (or similar Documents
required by any laws of any applicable jurisdiction), relating to all or any
part of the Collateral without the signature of Debtor where permitted by law.

          6.3     Corporate or Name or Location Changes. Debtor will give Senior
Agent at least thirty (30) days (or such shorter notice period as is acceptable
to the Senior Agent) advance written notice of: (a) any change of name or of any
new trade name or fictitious business name, (b) change of principal place of
business, (c) any change in the chief executive office or domicile (as such term
is defined in the Civil Code of Quebec) or in the location or new location of
Debtor’s books and records or (d) any new location for Debtor’s Collateral. With
respect to any such change, Debtor will promptly execute and deliver such
Documents and take such actions as Senior Agent deems necessary or desirable to
create, perfect and preserve the security interests of Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, in the
Collateral.

          6.4    [Reserved.]

          6.5    Bailees. No Collateral, or negotiable bills of lading, shall at
any time be in the possession or control of any warehouseman, bailee, freight
forwarder, packager, customs agent or any of Debtor’s agents or processors
without prior written consent of Senior Agent and unless Senior Agent, if Senior
Agent has so requested, has received warehouse receipts or bailee lien waivers
satisfactory to Senior Agent, prior to the commencement of such storage. Debtor
shall, upon the request of Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, notify any such warehouseman,
bailee, freight forwarder, packager, agent or processor of the Security
Interests created hereby and shall instruct such Person to hold all such
Collateral for account of Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, subject to instructions of Senior
Agent.

          6.6    Instruments and Chattel Paper. Debtor will deliver and pledge,
and cause its account debtors to deliver, to Senior Agent, on behalf of Agents,
Senior Lenders, Subordinated Agent and Subordinated Creditors, all Instruments
duly endorsed and accompanied by duly executed Instruments of transfer or
assignment, all in form and substance satisfactory to Senior Agent. Debtor will
also deliver to Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors, all security agreements securing any
Instruments and execute PPSA and UCC-3 financing statements assigning to Senior
Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, any PPSA or UCC financing statements filed by Debtor in connection
with such security agreements. Debtor will mark conspicuously all chattel paper
with a legend, in form and substance satisfactory to Senior Agent, indicating
that such chattel paper is subject to the Security Interests. If applicable,
Debtor shall take all steps necessary to grant the Senior Agent control of all
electronic chattel paper in accordance with the UCC as revised effective July 1,
2001.

          6.7     Filing Requirements. None of the Equipment (other than motor
vehicles not having a book value in excess of $100,000 in the aggregate) is
covered by any certificate of title. Upon request of Senior Agent, Debtor shall
promptly deliver to Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, any and all certificates of
title, applications for title or similar evidence of ownership of all Equipment
and shall cause Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors, to be named as lienholder on any such
certificate of title or other evidence of ownership. None of the Collateral is
of a type in which security interests or Liens may be registered, recorded or
filed under, or notice thereof given under, any provincial or federal statute or
regulation except for Collateral described in Schedule IV hereof. Debtor shall
promptly notify Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors, in writing upon acquiring any material
interest hereafter in Collateral that is of a type where a security interest or
lien may be registered, recorded of filed under, or notice thereof given under,
any federal statute or regulation. Debtor shall promptly inform Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
of any additions to or deletions (other than Asset Dispositions permitted by and
as defined in the Loan Agreement) from the Equipment and shall not permit any
such items to become Fixtures to real estate other than real estate subject to
mortgages or deeds of trust in favour of Senior Agent, on behalf of Agents,
Senior Lenders, Subordinated Agent and Subordinated Creditors. The legal
description and street address of the property on which any Fixtures are located
is set forth on Schedule I, together with the name and common address of the
record owner of each such property.

          6.8    Investment Property Covenants. Subject to the provisions of
Grant of Security Interests and Other Documents and Actions. Debtor will, from
time to time, at its expense, promptly execute and deliver all further
Instruments and Documents and take all further action that may be necessary or
desirable, or that Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, may request, in order to create,
perfect and protect any security interests granted or purported to be granted
hereby or pursuant to any other Loan Document or to enable Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
to exercise and enforce its rights and remedies hereunder, or under any other
Loan Document with respect to any Collateral. Without limiting the generality of
the foregoing, Debtor will: (a) execute and file such financing or continuation
statements, or financing change statements or amendments thereto, and such other
Instruments, Documents or notices, as may be necessary or desirable, or as
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, may request, in order to create, perfect and preserve
the security interests granted or purported to be granted hereby or pursuant to
any other Loan Document; (b) at any reasonable time (but in no event more than
four times per calendar year unless an Event of Default has occurred and is
continuing), upon demand by Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, exhibit the Collateral to allow
inspection of the Collateral by Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, or Persons designated by
Senior Agent and to examine and make copies of the records of Debtor related
thereto, and to discuss the Collateral and the records of Debtor with respect
thereto with, and to be advised as to the same by, an executive officer of
Debtor and, after the occurrence and during the continuance of an Event of
Default, in the case of the Accounts, Documents, General Intangibles,
Instruments and Investment Property with any Person which is or may be obligated
thereon; (c) upon request of Senior Agent appear in and defend any action or
proceeding that may affect Debtor’s title to or security interest of Senior
Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, in the Collateral and (d) transfer Collateral to Senior Agent’s
possession (for the benefit of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors) if such Collateral consists of chattel paper or
Instruments or if a Lien on such Collateral can be perfected only by possession,
or if requested by Senior Agent in writing. It is understood and agreed that in
making such request, Administrative Agent shall take into account the effect the
laws, rules and regulations of Canada and foreign countries may have on the
granting of security, pledging of assets and entering into guaranties and that
Administrative Agent shall not knowingly request any of the foregoing which
would cause a Material Adverse Effect on the Loan Parties and their
Subsidiaries., Debtor will take any and all actions required or requested by
Senior Agent, from time to time, to (a) cause Senior Agent to obtain exclusive
Control of any Investment Property owned by Debtor in a manner satisfactory to
Senior Agent, and (b) obtain from any issuers of Investment Property and such
other Persons, for the benefit of Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, written confirmation of
Senior Agent’s Control on behalf of Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors, over such Investment Property. For purposes of this
subsection, Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors, shall have exclusive Control of Investment
Property if (i) such Investment Property consists of certificated securities and
Debtor delivers such certificated securities to Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors (with
appropriate endorsements if such certificated securities are in registered
form); (ii) such Investment Property consists of uncertificated securities and
either (x) Debtor delivers such uncertificated securities to Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
or (y) the issuer thereof agrees, pursuant to documentation in form and
substance satisfactory to Senior Agent, that it will comply with instructions
originated by Senior Agent, without further consent by Debtor; and (iii) such
Investment Property consists of security entitlements and either (x) Senior
Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
satisfactory to Senior Agent, that it will comply with entitlement orders
originated by Senior Agent without further consent by Debtor.

          6.9     Account Covenants. Except as otherwise provided in this
subsection, Debtor shall continue to collect, at its own expense, all amounts
due or to become due Debtor under the Accounts and apply such amounts as are so
collected to the outstanding balances thereof. In connection with such
collections, Debtor may take (and, at the direction of Senior Agent shall take
during the occurrence and continuance of an Event of Default) such action Debtor
or Senior Agent may deem necessary or advisable to enforce collection of the
Accounts; provided that Senior Agent shall have the right at any time after the
occurrence and during the continuance of an Event of Default to: (a) notify the
customers or obligors under any Accounts of the assignment of such Accounts to
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, and to direct such customers or obligors to make payment
of all amounts due or to become due directly to Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors; (b)
enforce collection, in each case in accordance with the terms of this Agreement,
of any such Accounts; and (c) adjust, settle or compromise the amount or payment
of such Accounts. After the occurrence and during the continuance of an Event of
Default (i) all amounts and Proceeds received by Debtor with respect to the
Accounts shall be received in trust for the benefit of Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, shall
be segregated from other funds of Debtor and shall be forthwith paid over to
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, in the same form as so received (with any necessary
endorsement) to be held in the Depository Account pursuant to Section Collection
of Accounts and Payments. Debtor shall establish lockboxes and blocked accounts
(collectively, “Blocked Accounts”) in Debtor’s name with such banks (“Collecting
Banks”) as are reasonably acceptable to Senior Agent (subject to irrevocable
instructions acceptable to Senior Agent as hereinafter set forth) to which all
account debtors shall directly remit all payments on Accounts and in which
Debtor will immediately deposit all payments it otherwise directly receives for
Inventory or other payments constituting proceeds of Collateral in the identical
form in which such payment was made, whether by cash or cheque. The Collecting
Banks shall acknowledge and agree, pursuant to an agreement substantially in the
form of Exhibit A and with such changes which shall be satisfactory to the
Agents, that all payments made to the Blocked Accounts are the sole and
exclusive property of Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, and that the Collecting Banks
have no right to setoff against the Blocked Accounts and that all such payments
received will be promptly transferred to the Senior Agent’s Account. Debtor
hereby agrees that all payments made to such Blocked Accounts or otherwise
received by Senior Agent and whether on the Accounts or as proceeds of other
Collateral or otherwise will be the sole and exclusive property of Senior Agent,
on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors. Debtor shall irrevocably instruct each Collecting Bank to promptly
transfer all payments or deposits to the Blocked Accounts into the Senior
Agent’s Account. If Debtor, Loan Parties or any of their Affiliates, employees,
agents or other Person acting for or in concert with Debtor, shall receive any
monies, cheques, notes, drafts or any other payments relating to and/or proceeds
of Accounts or other Collateral, Debtor or such Person shall hold such
instrument or funds in trust for Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, and, immediately upon
receipt thereof, shall remit the same or cause the same to be remitted, in kind,
to the Blocked Accounts or to Senior Agent at its address set forth in the
Subordination Agreement. For the purpose of calculating interest on the Secured
Obligations, all proceeds received in the Agent’s Account shall be credited to
the Secured Obligations on the Business Day of Senior Agent’s receipt of
immediately available federal funds. or applied pursuant to Application of
Proceeds. During the occurrence and continuance of an Event of Default, Debtor
shall not adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any customer or obligor thereof, or allow any credit or
discount thereon (other than credits and discounts in the ordinary course of
business and in amounts which are not material to Debtor) without the prior
written consent of Senior Agent.

          6.10    Intellectual Property Covenants.

  (i) Affirmative Covenants


(a) Debtor shall concurrently herewith deliver to Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, all
Documents, Instruments and other items as may be necessary for Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
to file such agreements with the Canadian Intellectual Property Office, the U.S.
Copyright Office and the U.S. Patent and Trademark Office, as applicable.


(b) Debtor shall, within thirty (30) days of the creation or acquisition of any
work susceptible of copyright protection which is material to the business of
Debtor, apply to register the Copyright in the Canadian Intellectual Property
Office or the United States Copyright Office, as applicable.


(c) Debtor shall promptly notify Senior Agent if it knows or has reason to know
that any item of the Intellectual Property that is material to the business of
Debtor may become (a) abandoned or dedicated to the public or placed in the
public domain other than through normal expiration of rights with respect to
Patents, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the Canadian Intellectual Property Office, the United
States Patent and Trademark Office, the United States Copyright Office, any
provincial or state registry, any foreign counterpart of the foregoing, or any
court.


(d) Debtor shall take all commercially reasonable steps in the Canadian
Intellectual Property Office, the United States Patent and Trademark Office, the
United States Copyright Office, any provincial or state registry or any foreign
counterpart of the foregoing, to pursue each application and maintain each
registration of each Trade-mark, Patent, Industrial Design and Copyright owned
by Debtor and material to its business which is now or shall become included in
the Intellectual Property pledged to the Senior Agent hereunder including, but
not limited to, those items on Schedule IV.


(e) In the event that any Intellectual Property owned by or exclusively licensed
to Debtor which is material to its business is infringed, misappropriated, or
diluted by a third party, Debtor shall promptly take all reasonable actions to
stop such infringement, misappropriation, or dilution and protect its exclusive
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages. Debtor shall
use its best efforts to obtain any consents, waivers or agreements necessary to
enable Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, to exercise its remedies with respect to the
Intellectual Property.


(f) Debtor shall within thirty (30) days after the end of each calendar quarter
report to Senior Agent (i) the filing of any application to register any
Intellectual Property with the Canadian Intellectual Property Office, the United
States Patent and Trademark Office, the United States Copyright Office, or any
provincial or state registry or foreign counterpart of the foregoing (whether
such application is filed by Debtor or through any agent, employee, licensee, or
designee thereof) and (ii) the registration of any Intellectual Property by any
such office. Debtor on a quarterly basis shall amend the schedules to the
respective security agreements to include any such new Patents, Trade-marks,
Industrial Designs or federally registered Copyrights and indicate therein if
any have expired. Debtor hereby authorizes Senior Agent to modify this Agreement
by amending Schedule IV and will otherwise cooperate with Senior Agent in
effecting any such amendment to include any item Intellectual Property which
shall become part of the Intellectual Property pledged to Senior Agent hereunder
after the date hereof.


(g) Debtor shall, promptly upon the reasonable request of Senior Agent, execute
and deliver to Senior Agent any document required to acknowledge, confirm,
register, record, or perfect Senior Agent's interest in any part of the
Intellectual Property, whether now owned or hereafter acquired.


(ii) Negative Covenants


(a) Debtor shall not do or omit to do any act whereby any of the Intellectual
Property which is material to the business of Debtor may lapse prior to its
scheduled termination (to the extent that the Intellectual Property has a
scheduled termination date), or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted in any Intellectual Property.


(b) Debtor shall not, with respect to any Trade-marks which are material to the
business of Debtor, cease the use of any of such Trade-marks or fail to maintain
the level of the quality of products sold and services rendered under any of
such Trade-mark at a level at least substantially consistent with the quality of
such products and services as of the date hereof, and Debtor shall take all
steps necessary to insure that licensees of such Trade-marks use such consistent
standards of quality.


(c) Except with the prior consent of Senior Agent or as permitted under this
Agreement, Debtor will not execute, and there will not be on file in any public
office, any financing statement or other document or instruments with respect to
Intellectual Property pledged to Senior Agent hereunder, except financing
statements or other documents or instruments filed or to be filed in favour of
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, and Debtor will not sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
such Intellectual Property, except for the Lien created by and under this
Agreement.


          6.11    Equipment Covenants. Debtor shall cause the Equipment to be
maintained and preserved in the same condition, repair and working order as when
new, ordinary wear and tear excepted, and in accordance with any manufacturer’s
manual, and shall promptly make or cause to be made all repairs, replacements,
and other improvements in connection therewith that are commercially reasonable
and necessary or desirable to such end.

          6.12    Protection of Collateral; Insurance. Debtor will do nothing to
impair the rights of Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, in the Collateral. Debtor shall
at all times maintain insurance with respect to the Collateral in compliance
with the requirements of the Loan Agreement. Debtor assumes all liability and
responsibility in connection with the Collateral acquired by it, and the
liability of Debtor to pay the Secured Obligations shall in no way be affected
or diminished by reason of the fact that such Collateral may be lost, stolen,
damaged, or for any reason whatsoever unavailable to Debtor.

          6.13     Taxes and Claims. Debtor will pay when due all property and
other taxes, assessments and governmental charges imposed upon, and all claims
against, the Collateral (including claims for labour, materials and supplies);
provided that no such tax, assessment or charge need be paid if Debtor is
contesting the same in good faith by appropriate proceedings promptly instituted
and diligently conducted and if Debtor has established such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP; and
provided further that the same can be contested without risk of loss or
forfeiture or material impairment of the Collateral or the use thereof.

          6.14    Collateral Description. Debtor will furnish to Senior Agent
from time to time upon request, statements and schedules further identifying and
describing the Collateral and such other information, reports and evidence
concerning the Collateral (and in particular the Accounts) as Senior Agent may
reasonably request, all in reasonable detail.

          6.15     Use of Collateral. Debtor will not use or permit any
Collateral to be used in violation of any policy of insurance covering the
Collateral or any provision of applicable laws, rules, regulations and orders of
any Governmental Authority as now in effect and which may be imposed in the
future in all jurisdictions in which Debtor or any of its Subsidiaries is now
doing business or may hereafter be doing business, other than those laws the
non-compliance with which could not reasonably be expected to have a Material
Adverse Effect.

          6.16     Records of Collateral. Debtor shall keep full and accurate
books and records relating to the Collateral. Upon the reasonable request of
Administrative Agent, Debtor shall mark such negotiable instruments, invoices
and other instruments or documents relating to the Collateral, to indicate
Administrative Agent’s security interests in the Collateral, for the benefit of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors.

          6.17     Federal Claims. Debtor shall notify Senior Agent of any
Collateral which constitutes a claim against the Canadian government or the
United States government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal law. Upon the request of
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, Debtor shall take such steps as may be necessary to
comply with any applicable federal assignment of claims laws and other
comparable laws.

Section 7.    Senior Agent, on behalf of Agents, Senior Lenders and Subordinated
Creditors, Appointed Attorney-in-Fact

          Debtor hereby irrevocably appoints Senior Agent, on behalf of Agents,
Senior Lenders, Subordinated Agent and Subordinated Creditors, as Debtor’s
attorney-in-fact, with full authority in the place and stead of Debtor and in
the name of Debtor, Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, or otherwise, from time to time
while an Event of Default is continuing (except that the Administrative Agent
shall at all times be able to file under the PPSA and Uniform Commercial Code
financing statements in the name of Debtor, and record in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of Debtor as assignor),
in the sole discretion of Senior Agent to take any action and to execute any
instrument that Senior Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be paid to Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors;


(b) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(c) to receive, endorse, and collect any drafts or other Instruments, Documents
and chattel paper, in connection with clauses 0 and 0 above;


(d) to file any claims or take any action or institute any proceedings that
Senior Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, with
respect to any of the Collateral;


(e) to pay or discharge taxes or Liens levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Senior Agent in its sole
discretion, and such payments made by Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, to become obligations of
Debtor to Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors, due and payable immediately without demand;


(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, assignments, verifications and notices in
connection with Accounts and other Documents relating to the Collateral;


(g) to make, endorse, sign, declare or swear to any entry, withdrawal,
declaration, certificate, bill of lading, carnet or other document required by
law or regulation in connection with the importation, transportation or
exportation of any merchandise shipped or consigned by or to Debtor; to perform
any act or condition which may be required by law or regulation in connection
with such merchandise; and to receive any merchandise deliverable to Debtor;


(h) to make endorsements on bills of lading conferring authority to transfer
title, make entry or collect drawback and to make, sign, declare or swear to any
statement, supplemental statement, schedule, supplemental schedule, certificate
of delivery, certificate of manufacture, certificate of manufacture and
delivery, abstract of manufacturing records, declaration of proprietor on
drawback entry, declaration of exporter on drawback entry or any other affidavit
or document which may be required by law or regulation for drawback purposes,
regardless of whether such bill of lading, sworn statement, schedule,
certificate, abstract, declaration, or other affidavit or document is intended
for filing in any customs district;.


(i) to sign, seal and deliver for and as the act of Debtor any bond required by
law or regulation in connection with the entry or withdrawal of imported
merchandise or merchandise exported with or without benefit of drawback or in
connection with the entry, clearance, lading, unlading or navigation of any
vessel or other means of conveyance owned or operated by Debtor and any and all
bonds which may be voluntarily given and accepted under applicable laws and
regulations, consignee's and owner's declarations or affidavits in connection
with the entry of merchandise;


(j) to authorize customs brokers to act as Debtor's agent; to receive, endorse
and collect cheques issued for Canada Customs or U.S. Customs duty refunds in
Debtor's name drawn on the Treasurer of the United States or Canada to accept
service of process on behalf of Debtor;


(k) generally to transact at the customhouses in any district any and all
customs business, including making, signing and filing of protests in which
Senior Agent is or may be concerned or interested and which may properly be
transacted or performed by an agent and attorney, giving to said agent and
attorney full power and authority to do anything whatever requisite and
necessary to be done in the premises as fully as Senior Agent could do if
present and acting, hereby ratifying and confirming all that the said agent and
attorney shall lawfully do by virtue of these presents; and


(l) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors, were the absolute owner thereof for all purposes, and to
do, at option of Senior Agent, and at Debtor's expense, at any time or from time
to time, all acts and things that Senior Agent deems necessary to protect,
preserve or realize upon the Collateral.


This power, being coupled with an interest, is irrevocable so long as this
Agreement shall remain in force. Debtor hereby ratifies and approves all acts of
Senior Agent, made or taken pursuant to this Senior Agent, on behalf of Agents,
Senior Lenders and Subordinated Creditors, Appointed Attorney-in-Fact. None of
Senior Agent, any Agent, Senior Lender, Subordinated Agent, Subordinated
Creditor or any Person designated by Senior Agent or any of their respective
Affiliates, officers, directors, employees, agents or representatives, shall be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law under any power of attorney or otherwise, except for its gross negligence
and willful misconduct.

Section 8.   Transfers and Other Liens

           Except as otherwise permitted herein or by the Loan Agreement, Debtor
shall not:

(a) sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, any of the Collateral; or


(b) create or suffer to exist any Lien, security interest or other charge or
encumbrance upon or with respect to any of the Collateral to secure indebtedness
of any Person except for the security interest created by this Agreement.


Section 9.    Remedies

(a) If any Event of Default shall have occurred and be continuing, Senior Agent,
on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, may exercise in respect of the Collateral, in addition to all other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the PPSA and the UCC
(whether or not the PPSA or the UCC applies to the affected Collateral) and also
may: (i) require Debtor to, and Debtor hereby agrees that it will, at its
expense and upon request of Senior Agent, forthwith, assemble all or part of the
Collateral as directed by Senior Agent, and make it available to Senior Agent at
any reasonable place or places designated by Senior Agent in which event Debtor
shall at its own expense (A) forthwith cause the same to be moved to the place
or places so designated by Senior Agent and thereby delivered to Senior Agent,
on behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated
Creditors, (B) store and keep any Collateral so delivered to Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
at such place or places pending further action by Senior Agent, and (C) while
Collateral shall be so stored and kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
the Collateral in good condition; (ii) withdraw all cash in the Depository
Accounts and apply such monies in payment of the Secured Obligations; and (iii)
without notice except as specified below, sell, lease or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, and without the necessity of gathering at the place of sale of the
property to be sold, at any of the offices of Senior Agent, or elsewhere, at
such time or times, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as Senior Agent may deem commercially
reasonable. Debtor agrees that, to the extent notice of sale shall be required
by law, at least ten (10) days notice to Debtor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. At any sale of the Collateral, if permitted
by law, Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent
and Subordinated Creditors, may bid (which bid may be, in whole or in part, in
the form of cancellation of indebtedness) for the purchase of the Collateral or
any portion thereof for the account of Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors. Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. Senior Agent, may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by law, Debtor hereby specifically waives all
rights of redemption, stay or appraisal which it has or may have under any law
now existing or hereafter enacted.


(b) Upon the occurrence and during the continuance of an Event of Default,
Senior Agent, or its agents or legal counsel or shall have the right without
notice or demand or legal process (unless the same shall be required by
applicable law), personally, or by agents or legal counsel, (i) subject to the
terms of any Collateral Access Agreement, to enter upon, occupy and use any
premises owned or leased by Debtor or where the Collateral is located (or is
believed to be located) until the Secured Obligations are paid in full without
any obligation to pay rent to Debtor, to render the Collateral useable or
saleable and to remove the Collateral or any part thereof therefrom to the
premises of Senior Agent, or any agent of Senior Agent, for such time as Senior
Agent, may desire in order to effectively collect or liquidate the Collateral
and use in connection with such removal any and all services, supplies and other
facilities of Debtor; (ii) to take possession of Debtor's original books and
records, to obtain access to Debtor's data processing equipment, computer
hardware and software relating to the Collateral and to use all of the foregoing
and the information contained therein in any manner Senior Agent, deems
appropriate; and (iii) to notify postal authorities to change the address for
delivery of Debtor's mail to an address designated by Senior Agent, and to
receive, open and dispose of all mail addressed to Debtor.


(c) Senior Agent may appoint, remove and reappoint any person or persons,
including an employee or agent of Senior Agent, to be a receiver (the
"Receiver") which term shall include an interim receiver and a receiver and
manager of, or agent for, all or any part of the Collateral. Any such Receiver
shall, as far as concerns responsibility for his acts, be deemed to be the agent
of Debtor and not of Senior Agent, Agents, Senior Lenders or Subordinated
Creditors, and none of Senior Agent, Agents, Senior Lenders or Subordinated
Creditors shall in any way be responsible for any misconduct, negligence or
non-feasance of such Receiver, its employees or agents. Except as otherwise
directed by Senior Agent, all money received by such Receiver shall be received
in trust for and paid to Senior Agent on behalf of Agents, Senior Lenders or
Subordinated Creditors. Such Receiver shall have all of the powers and rights of
Senior Agent described in this Remedies. Senior Agent may, either directly or
through its agents or nominees, exercise any or all powers and rights of a
Receiver.


(d) Debtor shall pay all costs, charges and expenses incurred by Senior Agent,
Agents, Senior Lenders, Subordinated Creditors or any Receiver or any nominee or
agent of Senior Agent, whether directly or for services rendered (including,
without limitation, solicitor's costs on a solicitor and his own client basis,
auditor's costs, other legal expenses and Receiver remuneration) in enforcing
this Agreement or any other Loan Document and in enforcing or the Secured
Obligations and all such expenses together with any money owing as a result of
any borrowing permitted hereby shall be a charge on the proceeds of realization
and shall be secured hereby.


(e) Debtor acknowledges and agrees that a breach of any of the covenants
contained in Representations and Warranties, Further Assurances; Covenants,
Senior Agent, on behalf of Agents, Senior Lenders and Subordinated Creditors,
Appointed Attorney-in-Fact and Transfers and Other Liens hereof will cause
irreparable injury to Senior Agent, and that Senior Agent has no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of Senior Agent to seek and obtain specific performance of other
obligations of Debtor contained in this Agreement, that the covenants of Debtor
contained in the Sections referred to in this Section shall be specifically
enforceable against Debtor.


Section 10.    Assignment of Intellectual Property

          To the extent that Intellectual Property is assignable, Debtor hereby
assigns, transfers and conveys to Senior Agent, on behalf of Agents, Senior
Lenders, Subordinated Agent and Subordinated Creditors, effective upon the
occurrence of any Event of Default, all Intellectual Property (with the
exception of Trade-marks) owned or used by Debtor to the extent necessary to
enable Senior Agent to realize on the Collateral and any successor or assign to
enjoy the benefits of the Collateral. This right and assignment shall inure to
the benefit of Senior Agent and its successors, assigns and transferees, whether
by voluntary conveyance, operation of law, assignment, transfer, foreclosure,
deed in lieu of foreclosure or otherwise. Such right and assignment is granted
free of charge, without requirement that any monetary payment whatsoever
including, without limitation, any royalty or license fee, be made to Debtor or
any other Person by Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, or by any Lender.

Section 11.    License of Intellectual Property

          To the extent that Intellectual Property of Debtor may be licensed or
sublicensed, Debtor hereby grants and conveys to Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, effective
upon the occurrence of any Event of Default, an irrevocable non-exclusive
royalty-free, worldwide right and license to use all Intellectual Property owned
or used by Debtor to the extent necessary to enable Senior Agent to exercise its
rights and remedies under this License of Intellectual Property. and to realize
on the Collateral and for any successor or assign to enjoy the benefits of the
Collateral subject, in the case of Trade-marks, to sufficient rights of the
quality control and inspection in favour of the owner of such Trade-mark as is
reasonably necessary to avoid the risk of invalidation of such Trade-marks).
This right and license shall inure to the benefit of all successors, assigns and
transferees of Senior Agent and its successors, assigns and transferees, whether
by voluntary conveyance, operation of law, assignment, transfer, foreclosure,
deed in lieu of foreclosure or otherwise.

Section 12.    Assigned Agreements

          If an Event of Default has occurred and is continuing, Debtor hereby
irrevocably authorizes and empowers Senior Agent, without limiting any other
authorizations or empowerments contained in any of the other Loan Documents, to
assert, either directly or on behalf of Debtor, any claims Debtor may have, from
time to time, against any other party to any of the agreements to which Debtor
is a party or to otherwise exercise any right or remedy of Debtor under any such
agreements (including, without limitation, the right to enforce directly against
any party to any such agreement all of Debtor’s rights thereunder, to make all
demands and give all notices and to make all requests required or permitted to
be made by Debtor thereunder).

Section 13.    Limitation on Duty of Senior Agent with Respect to Collateral

          Beyond the safe custody thereof, Senior Agent shall have no duty with
respect to any Collateral in its possession or control (or in the possession or
control of any agent or bailee) or with respect to any income thereon or the
preservation of rights against prior parties or any other rights pertaining
thereto. Senior Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which it accords its own
property. Senior Agent shall not be liable or responsible for any loss or damage
to any of the Collateral, or for any diminution in the value thereof, by reason
of the act or omission of any warehouseman, carrier, forwarding agency,
consignee or other agent or bailee selected by Senior Agent in good faith.
Notwithstanding anything herein to the contrary, the Debtor shall have no
indemnity obligations with respect to any actions taken by the Senior Agent, the
Senior Lenders and the Subordinated Creditors which constitute gross negligence
or willful misconduct.

Section 14.    Application of Proceeds

          Upon the occurrence and during the continuance of an Event of Default
and in the event of any sale, transfer or other disposition (including a
casualty loss or taking through eminent domain) of all or any part of the
Collateral, the Proceeds resulting therefrom (including insurance proceeds) and
any cash held in the Depository Accounts shall be promptly applied in accordance
with the terms of the Subordination Agreement.

Section 15.    Expenses

          Debtor shall pay all costs, fees and expenses of protecting, storing,
warehousing, appraising, insuring, handling, maintaining and shipping the
Collateral, all costs, fees and expenses of creating, perfecting, maintaining
and enforcing the Security Interests, and any and all excise, property, sales
and use taxes imposed by any federal, provincial, state, local or foreign
authority on any of the Collateral, or with respect to periodic appraisals and
inspections of the Collateral, or with respect to the sale or other disposition
thereof. If Debtor fails to promptly pay any portion of the above costs, fees
and expenses when due or to perform any other obligation of Debtor under this
Agreement, Senior Agents and Senior Lenders, at their option may, but shall not
be required to, pay or perform the same and charge Debtor’s account for all
fees, costs and expenses incurred therefor, and Debtor agree to reimburse Senior
Agent, or such Senior Lender or Subordinated Agent therefor on demand. All sums
so paid or incurred by Senior Agent, or any other Senior Lender or Subordinated
Agent for any of the foregoing, any and all other sums for which Debtor may
become liable hereunder and all fees, costs and expenses (including reasonable
legal fees, legal expenses and court costs) incurred by Senior Agent, on behalf
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors or by
any other Senior Lender or Subordinated Creditor in enforcing or protecting the
Security Interests or any of their rights or remedies under this Agreement shall
be payable on demand, shall constitute Secured Obligations, shall bear interest
until paid at the highest rate provided in the Loan Agreement and shall be
secured by the Collateral.

Section 16.    Termination of Security Interests; Release of Collateral

          Upon the indefeasible payment in full in cash of all Secured
Obligations (other than unasserted indemnity claims) and the termination of all
Commitments under and as defined in the Loan Agreement and all Lender Letters of
Credit and risk participation agreements under the Loan Agreement, the Security
Interests shall terminate and all rights to the Collateral shall revert to
Debtor. Upon such termination of the Security Interests or release of any
Collateral, Senior Agent will, at the expense of Debtor, execute and deliver to
Debtor such Documents as Debtor shall reasonably request to evidence the
termination of the Security Interests or the release of such Collateral, as the
case may be.

Section 17.    Notices

          Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or certified or registered Canadian or U.S. mail and shall be
deemed to have been given (a) if delivered in person, when delivered; (b) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 4:00 p.m. (Toronto time) or, if not, on the next succeeding business
day; (c) if delivered by overnight courier, one business day after delivery to
such courier properly addressed; or (d) if by Canadian or U.S. mail, four
business days after deposit in the Canadian or U.S. mail, postage prepaid and
properly addressed.

           Notices shall be addressed as follows:

  If to Debtor:

c/o Recoton Corporation
2950 Lake Emma Road
Lake Mary, FL 32746
Attn.: Arnold Kezsbom
Telecopy No.: (407) 333-8903

With a copy to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attn.: Theodore S. Lynn
Telecopy No.: (212) 806-6006



           If to Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors:

  Heller Financial, Inc.
500 West Monroe Street
Chicago, Illinois 60661
Attention: Account Manager - [Recoton
     Corporation]
Corporate Finance
Telecopy: (312) 441-7367

With a copy to:

Heller Financial, Inc.
500 West Monroe Street
Chicago, Illinois 60661
Attention: Legal Services
Corporate Finance
Telecopy: (312) 441-6876


-and to-

  The Chase Manhattan Bank
380 Madison Avenue, 9th Fl.
New York, NY 10017
Attention: Roger Odell
Telecopy: (212) 622-4834


or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Notices.

Section 18.    Successors and Assigns

          This Agreement is for the benefit of Senior Agent, and for the benefit
of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors and
their respective successors and assigns, and in the event of an assignment of
all or any of the Secured Obligations, the rights hereunder, to the extent
applicable to the Secured Obligations so assigned, may be transferred with such
Secured Obligations. This Agreement shall be binding on Debtor and its
successors and assigns; provided that Debtor may not delegate its obligations
under this Agreement without prior written consent of Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors. It is
understood and agreed that Section 21 of the Subordination Agreement is, mutatis
mutandis, incorporated here by reference.

Section 19.    Changes in Writing

          No amendment, modification, termination or waiver of any provision of
this Agreement shall be effective unless the same shall be in writing signed by
Senior Agent, on behalf of Agents, Senior Lenders, Subordinated Agent and
Subordinated Creditors or as otherwise permitted by the Loan Agreement.

Section 20.    Applicable Law

          THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE PROVINCE OF ONTARIO AND
THE LAWS OF CANADA APPLICABLE THEREIN.

Section 21.    CONSENT TO JURISDICTION.

          DEBTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE
ONTARIO SUPERIOR COURT OF JUSTICE AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURT. DEBTOR
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURT AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. DEBTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON DEBTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO DEBTOR, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE 10 DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF DEBTOR OR OF ITS AFFILIATES SHALL BE DEEMED TO BE
EMPLOYEES OR MANAGING AGENTS OF DEBTOR FOR PURPOSES OF ALL APPLICABLE LAW OR
COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY
(WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE). DEBTOR AGREES THAT ANY
AGENT’S, SENIOR LENDER’S, SUBORDINATED AGENT’S OR SUBORDINATED CREDITOR’S
COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE
INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF
ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.
DEBTOR IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN
ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED
BY ANY AGENT, SENIOR LENDER, SUBORDINATED AGENT OR SUBORDINATED CREDITOR, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

Section 22.    WAIVER OF JURY TRIAL.

          EACH OF DEBTOR, SENIOR AGENT, SENIOR LENDERS, SUBORDINATED AGENT AND
SUBORDINATED CREDITORS HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. EACH OF DEBTOR, SENIOR AGENT, SENIOR LENDERS, SUBORDINATED
AGENT AND SUBORDINATED CREDITORS ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF DEBTOR, SENIOR AGENT, SENIOR LENDERS, SUBORDINATED AGENT AND SUBORDINATED
CREDITORS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

Section 23.    Failure or Indulgence Not Waiver; Remedies Cumulative

          No failure or delay on the part of Senior Agent, or any Senior Lender
or Subordinated Creditor in the exercise of any power, right or privilege
hereunder shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or any other right, power or privilege. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Section 24.    Headings

          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 25.    Counterparts

          This Agreement may be executed by facsimile transmission and in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

Section 26.    Survival

          All representations and warranties of Debtor contained in this
Agreement shall survive the execution and delivery of this Agreement.

Section 27.    Amendment of Schedules

          Debtor may amend any one or more of the Schedules referred to in this
Agreement (subject to prior notice to Administrative Agent, as applicable) and
any representation, warranty, or covenant contained herein which refers to any
such Schedule shall from and after the date of any such amendment refer to such
Schedule as so amended; provided however, that in no event shall the amendment
of any such Schedule constitute a waiver by Administrative Agent and Lenders of
any existing Default or Event of Default that exists notwithstanding the
amendment of such Schedule.

Section 28.    Events of Defaults

          So long as the obligations under the Loan Agreement have not been
indefeasibly paid in full in cash, the term Default and Event of Default shall
have the meaning assigned to such term in the Loan Agreement. After the
indefeasible payment in full in cash of the obligations under the Loan
Agreement, the term Default and Event of Default shall have the meaning assigned
to such term in the Subordinated Credit Agreement.

Section 29.    Judgment Currency

          To the extent permitted by applicable law, the obligations of Debtor
in respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that a Senior Lender or
Subordinated Creditor may, in accordance with normal banking procedures,
purchase with the sum paid in the Other Currency (after any premium and costs of
exchange) on the Business Day immediately after the day on which such Senior
Lender or Subordinated Creditor receives the payment. If the amount in the
Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Debtor shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Debtor not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

Section 30.    Amalgamation

          Debtor acknowledges and agrees that, notwithstanding any provision of
this Agreement, in the event it amalgamates with any other company or companies
it is the intention of the parties hereto that the term “Debtor” when used
herein shall apply to each of the amalgamating companies and to the amalgamated
company, such that the security interest granted hereby:

(a) shall extend to "Collateral" (as that term is herein defined) owned by each
of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any "Collateral" thereafter owned or acquired by the
amalgamated company, and


(b) shall secure the "Secured Obligations" (as that term is herein defined) of
each of the amalgamating companies and the amalgamated company to Senior Agent
at the time of amalgamation and any "Secured Obligations" of the amalgamated
company to Senior Agent thereafter arising. The Security Interests shall attach
to "Collateral" owned by each company amalgamating with Debtor, and by the
amalgamated company, at the time of the amalgamation, and shall attach to any
"Collateral" thereafter owned or acquired by the amalgamated company when such
becomes owned or is acquired.


Section 31.    Attachment and Acknowledgment

          The Security Interests created hereby are intended to attach when this
Agreement is executed by Debtor and delivered to Senior Agent. Debtor
acknowledges receipt of a copy of this Agreement.

Section 32.    Defined Terms

           The following terms used in this Agreement shall have the following
meanings:

          “Accounts” means all “accounts” (as defined in the PPSA and the UCC),
accounts receivable, contract rights and general intangibles relating thereto,
notes, drafts and other forms of obligations owed to or owned by Debtor arising
or resulting from the sale of goods or the rendering of services, whether or not
earned by performance.

          “Affiliate” means any Person (other than any Agent, Senior Lenders,
Subordinated Agent or Subordinated Creditors): (a) directly or indirectly
controlling, controlled by, or under common control with, Debtor; (b) directly
or indirectly owning or holding 10% or more of any equity interest in Debtor;
(c) 10% or more of whose stock or other equity interest having ordinary voting
power for the election of directors or the power to direct or cause the
direction of management, is directly or indirectly owned or held by Debtor; or
(d) which has a senior officer who is also a senior officer of Debtor. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or other equity interest, or by contract or otherwise.

           “Agent” means the Senior Agent and the Collateral Agent.

          “Asset Disposition” means the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the assets of Debtor or any of its Subsidiaries other than sales of Inventory in
the ordinary course of business.

           “Bankruptcy Code” means the United States Bankruptcy Code, being
Title 11 of the United States Code, as the same now exists or may from time to
time hereafter be amended, modified, recodified or supplemented, together with
all official rules, regulations and interpretations thereunder or related
thereto.

          “Bankruptcy Laws” means any of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada) and
the Winding-Up and Restructuring Act (Canada) each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction including, without limitation, any law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the
claims of its creditors against it, and all rules and regulations promulgated
thereunder.

          “Blocked Accounts” shall have the meaning assigned to such term in
Section Collection of Accounts and Payments. Debtor shall establish lockboxes
and blocked accounts (collectively, “Blocked Accounts”) in Debtor’s name with
such banks (“Collecting Banks”) as are reasonably acceptable to Senior Agent
(subject to irrevocable instructions acceptable to Senior Agent as hereinafter
set forth) to which all account debtors shall directly remit all payments on
Accounts and in which Debtor will immediately deposit all payments it otherwise
directly receives for Inventory or other payments constituting proceeds of
Collateral in the identical form in which such payment was made, whether by cash
or cheque. The Collecting Banks shall acknowledge and agree, pursuant to an
agreement substantially in the form of Exhibit A and with such changes which
shall be satisfactory to the Agents, that all payments made to the Blocked
Accounts are the sole and exclusive property of Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, and that
the Collecting Banks have no right to setoff against the Blocked Accounts and
that all such payments received will be promptly transferred to the Senior
Agent’s Account. Debtor hereby agrees that all payments made to such Blocked
Accounts or otherwise received by Senior Agent and whether on the Accounts or as
proceeds of other Collateral or otherwise will be the sole and exclusive
property of Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors. Debtor shall irrevocably instruct each
Collecting Bank to promptly transfer all payments or deposits to the Blocked
Accounts into the Senior Agent’s Account. If Debtor, Loan Parties or any of
their Affiliates, employees, agents or other Person acting for or in concert
with Debtor, shall receive any monies, cheques, notes, drafts or any other
payments relating to and/or proceeds of Accounts or other Collateral, Debtor or
such Person shall hold such instrument or funds in trust for Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
and, immediately upon receipt thereof, shall remit the same or cause the same to
be remitted, in kind, to the Blocked Accounts or to Senior Agent at its address
set forth in the Subordination Agreement. For the purpose of calculating
interest on the Secured Obligations, all proceeds received in the Agent’s
Account shall be credited to the Secured Obligations on the Business Day of
Senior Agent’s receipt of immediately available federal funds.

          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the States of Illinois, Florida or
New York and Province of Ontario, or is a day on which banking institutions
located in any such state or province are closed and any other business day as
defined in the Loan Agreement.

          "Cleanup” shall mean all actions required to: (a) cleanup, remove,
treat or remediate Hazardous Materials in the indoor or outdoor environment; (b)
prevent the Release of Hazardous Materials so that they do not migrate, endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (d) respond to any government requests for
information or documents in any way relating to cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Materials in the indoor or outdoor environment.

           “Closing Date” means October 31, 2000.

           “Collateral” has the meaning assigned to that term in Grant of
Security Interests. "Collateral Agent" means General Electric Capital
Corporation.

          "Collecting Banks" shall have the meaning assigned to such term in
Section Collection of Accounts and Payments. Debtor shall establish lockboxes
and blocked accounts (collectively, “Blocked Accounts”) in Debtor’s name with
such banks (“Collecting Banks”) as are reasonably acceptable to Senior Agent
(subject to irrevocable instructions acceptable to Senior Agent as hereinafter
set forth) to which all account debtors shall directly remit all payments on
Accounts and in which Debtor will immediately deposit all payments it otherwise
directly receives for Inventory or other payments constituting proceeds of
Collateral in the identical form in which such payment was made, whether by cash
or cheque. The Collecting Banks shall acknowledge and agree, pursuant to an
agreement substantially in the form of Exhibit A and with such changes which
shall be satisfactory to the Agents, that all payments made to the Blocked
Accounts are the sole and exclusive property of Senior Agent, on behalf of
Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors, and that
the Collecting Banks have no right to setoff against the Blocked Accounts and
that all such payments received will be promptly transferred to the Senior
Agent’s Account. Debtor hereby agrees that all payments made to such Blocked
Accounts or otherwise received by Senior Agent and whether on the Accounts or as
proceeds of other Collateral or otherwise will be the sole and exclusive
property of Senior Agent, on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors. Debtor shall irrevocably instruct each
Collecting Bank to promptly transfer all payments or deposits to the Blocked
Accounts into the Senior Agent’s Account. If Debtor, Loan Parties or any of
their Affiliates, employees, agents or other Person acting for or in concert
with Debtor, shall receive any monies, cheques, notes, drafts or any other
payments relating to and/or proceeds of Accounts or other Collateral, Debtor or
such Person shall hold such instrument or funds in trust for Senior Agent, on
behalf of Agents, Senior Lenders, Subordinated Agent and Subordinated Creditors,
and, immediately upon receipt thereof, shall remit the same or cause the same to
be remitted, in kind, to the Blocked Accounts or to Senior Agent at its address
set forth in the Subordination Agreement. For the purpose of calculating
interest on the Secured Obligations, all proceeds received in the Agent’s
Account shall be credited to the Secured Obligations on the Business Day of
Senior Agent’s receipt of immediately available federal funds..

           “Commitment” or “Commitments” means the commitment or commitments of
Senior Lenders to make Loans as set forth in subsections 2.1(A) and 2.1(B) of
the Loan Agreement and to provide Lender Letters of Credit as set forth in
subsection 2.1(F) of the Loan Agreement.

           “Control” shall have the meaning assigned to such term in the Loan
Agreement.

          “Copyright Licenses” means all of Debtor’s right, title and interest
in and to any and all agreements providing for the granting of any right in or
to Copyrights (whether Debtor is the licensor or the licensee thereunder)
including, without limitation, each agreement referred to in Schedule IV hereof.

          “Copyrights” means any and all Canadian, United States and foreign
copyrights, all mask works fixed in semi-conductor chip products, whether
registered or unregistered, now or hereafter in force throughout the world, all
registrations and applications therefor including, without limitation, the
applications referred to in Schedule IV of this Agreement, therefor all rights
corresponding thereto throughout the world, all extensions and renewals of any
thereof, the right to sue for past infringements of any of the foregoing, and
all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and Proceeds of suit.

          “Default” means a condition, act or event that, after notice or lapse
of time or both, would constitute an Event of Default if that condition, act or
event were not cured or removed within any applicable grace or cure period.

          “Depository Account” shall mean collectively, one or more depository
accounts established by Senior Agent, on behalf of Agents, Senior Lenders,
Subordinated Agent and Subordinated Creditors, at each Collecting Bank or at a
centrally located Bank.

          “Documents” means all “documents of title” (as defined in the PPSA)
and “documents” (as defined in the UCC) or other receipts covering, evidencing
or representing goods of Debtor including, without limitation, all bills of
lading, seaway bills, dock warrants, dock receipts, warehouse receipts and
orders for the delivery of goods, and any other document which in the regular
course of business or financing is treated as adequately evidencing that the
Person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

          “Environmental Claim” shall mean any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging potential
liability (including, without limitation, potential liability for investigatory
costs, Cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from (a) the presence, or Release of any Hazardous Materials at any
location, whether or not owned, leased or operated by Debtor or any of its
Subsidiaries, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

          “Environmental Law” shall mean all federal, provincial, state, local
and foreign laws and regulations relating to pollution or protection of human
health or the environment, including, without limitation, laws relating to
Releases or threatened Releases of Hazardous Materials or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials, laws and regulations
with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials and laws relating to the management
or use of natural resources.

          “Equipment” means all “equipment” (as defined in the PPSA and the
UCC), all furniture, furnishings, Fixtures, machinery, motor vehicles, trucks,
trailers, vessels, aircraft and rolling stock and all parts thereof and all
additions and accessions thereto and replacements therefor.

           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

           “Event of Default” has the meaning assigned to that term in Section
28.

           “Fixtures” shall have the meaning assigned to such term in the Loan
Agreement and includes, without limitation, plant fixtures, trade fixtures and
business fixtures, wherever located, and all additions and accessions thereto
and replacements therefor.

           “GAAP” means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

          “General Intangibles” shall mean “intangibles” (as defined in the
PPSA) and “general intangibles” as such term is defined in Section 9-106 of the
UCC, including, without limitation, rights to the payment of money (other than
receivables), Trade-marks, Copyrights, Patents, Trade Secrets, and licenses
including, without limitation, Copyright Licenses, Patent Licenses, Trade-mark
Licenses, and Trade Secret Licenses, and franchises (except in the case of
licenses and franchises in respect of which the assignor is the licensee or
franchisee if the agreement in respect of such license or franchise prohibits by
its terms any assignment or grant of a security interest), limited and general
partnership interests, limited liability company interests and joint venture
interests, federal, provincial and state income tax refunds, trade names,
distributions on certificated securities and uncertificated securities, computer
programs and other computer software, inventions, designs, goodwill, proprietary
rights, customer lists, supplier contracts, sale orders, correspondence,
advertising materials, payments due in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any property, reversionary
interests in pension and profit-sharing plans and reversionary, beneficial and
residual interests in trusts, credits with and other claims against any Person,
together with any collateral for any of the foregoing and the rights under any
security agreement granting a security interest in such collateral.

          “Governmental Authority” means any nation or government, any province
or state or any political subdivision of any of the foregoing and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

           “Guarantors” shall have the meaning assigned to such term in the Loan
Agreement.

          “Hazardous Material” shall mean any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
Environmental Laws or regulations as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity, or
toxicity; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; and (d) asbestos in any form or
electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls.

          “Industrial Design License” means rights under any written agreement
now owned or hereafter acquired by Debtor granting any right to use any
Industrial Design.

          “Industrial Designs” means collectively, all of the following now
owned or hereafter created or acquired by Debtor: (a) all industrial designs,
design patents and other designs, (including, without limitation, those listed
in Schedule IV) and all registrations and recordings thereof and all
applications in connection therewith including, without limitation, all
registrations, recordings and applications in the Canadian Industrial Designs
Office or any similar office in any country and all records thereof; (b) all
reissues, extensions or renewals thereof; (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements of any of the foregoing; (d)
the right to sue for past, present and future infringements of any of the
foregoing; (e) all rights corresponding to any of the foregoing throughout the
world; and (f) all goodwill associated with and symbolized by any of the
foregoing.

          “Instruments” means all “instruments” and “chattel paper” (each as
defined in the PPSA and the UCC) and “letters of credit” (as defined in the UCC)
in which Debtor has any rights including, without limitation, all cheques,
drafts, notes, bonds, debentures and certificates of deposit.

          “Intellectual Property” shall mean, collectively, Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trade-marks, Trade-mark Licenses,
Industrial Designs, Industrial Design Licenses, Trade Secrets, and Trade Secret
Licenses, and all memoranda, notes and records with respect to any research and
development, whether now owned or hereafter acquired, all goodwill associated
with any of the foregoing, and Proceeds of all of the foregoing, including,
without limitation, Proceeds of insurance policies thereon.

          “Inventory” means all “inventory” (as defined in the PPSA and UCC),
including, without limitation, finished goods, raw materials, work in process
and other materials and supplies used or consumed in a Person’s business, and
goods which are returned or repossessed, including any Inventory in the
possession of any consignee, bailee, warehouseman, agent or processor and/or
subject to, described in or covered by, any Document and, including, without
limitation, any Inventory in transit from one location to another, including on
the “high seas” and otherwise outside Canada or the United States and their
respective territorial waters.

          “Investment Property” means any “security” (as defined in the PPSA)
and all “investment property” (as defined in the UCC) of Debtor, including,
without limitation, all securities (certificated and uncertificated), securities
accounts, securities entitlements, commodity contracts and commodity accounts
(as each such term is defined in the UCC).

          “Lender Letters of Credit” means (i) the issuance of letters of credit
by Senior Agent; or with Senior Agent’s consent any Senior Lender, or (ii) the
issuance by Senior Agent of risk participations to banks to induce such banks to
issue Bank Letters of Credit for the account of Borrowers.

          “Lien” means any lien, claim, hypothec, mortgage, pledge, security
interest, charge or encumbrance of any kind, whether voluntary or involuntary,
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, and any agreement to give any security interest).

          “Loan” or “Loans” means an advance or advances under the Term Loan
Commitment or the Revolving Loan Commitment as such terms are defined in the
Loan Agreement.

          “Loan Documents” means the Loan Agreement, this Agreement, the
Security Documents and all other documents, instruments and agreements executed
by or on behalf of a Borrower, such Borrower’s Subsidiaries or Debtor and
delivered concurrently herewith or at any time hereafter to or for Senior Agent,
any Agent, Senior Lender or Subordinated Creditor in connection with the Loans,
any Lender Letter of Credit, and any other transaction contemplated by the Loan
Agreement, including, without limitation, the Subordination Agreement, all as
amended, restated, supplemented or modified from time to time.

          “Material Adverse Effect” means (i) any material adverse effect on the
business, financial position, results of operations, or prospects of the
Borrowers and their Subsidiaries, considered as a whole, (ii) any material
impairment of the legality, validity and enforceability of the Loan Documents
(including without limitation, the validity, enforceability or priority of
security interests to be granted), or the rights and remedies of all the Agents
and Lenders, or (iii) any material impairment of the Loan Parties’ ability to
perform their obligations under the Loan Documents.

          “Patent Licenses” means all of Debtor’s right, title and interest in
and to any and all agreements providing for the granting of any right in or to
any Patents (whether Debtor is the licensor or the licensee thereunder)
including, without limitation, each agreement referred to in Schedule IV hereof.

          “Patents” means any and all Canadian, United States and foreign
patents and applications for letters patent throughout the world, including, but
not limited to, each patent and patent application referred to in Schedule IV of
this Agreement, all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and re-examinations of any of the foregoing, all rights
corresponding thereto throughout the world, and all Proceeds of the foregoing
including, without limitation, licenses, royalties, income, payments, claims,
damages, and Proceeds of suit and the right to sue for past infringements of any
of the foregoing.

          “Permitted Encumbrances” means the following types of Liens: (a) Liens
(other than Liens relating to Environmental Claims or ERISA) for taxes,
assessments or other governmental charges not yet due and payable or which are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and if Debtor or such Subsidiary has established
appropriate reserves as shall be required in conformity with GAAP in; (b)
statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than 30 days delinquent and that attach only to Real
Estate, inventory, fixtures and equipment; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements; (d) easements, rights-of-way,
restrictions, and other similar charges or encumbrances not interfering in any
material respect with the ordinary conduct of the business of Debtor or any of
its Subsidiaries; (e) Liens for purchase money obligations, provided that (i)
the Indebtedness secured by any such Lien is permitted under subsection 7.1 of
the Loan Agreement or, after the indefeasible payment in full of the
Subordinated Debt, Section 6.1 of the Subordinated Credit Agreement, and (ii)
such Lien encumbers only the asset so purchased; (f) Liens in favour of Senior
Agent, on behalf of Agents and Senior Lenders, Subordinated Agent and
Subordinated Creditors; (g) Liens on deposits on other property of the Borrowers
or any Subsidiary to secure up to $500,000 of insurance obligations incurred in
the ordinary course of business; (h) Liens on the Inventory of the Borrowers or
any of their Subsidiaries that is consigned in an aggregate amount not to exceed
$500,000 at any one time outstanding; (i) any interest or title of a lessor or
sublessor under any real property lease not prohibited by the Loan Agreement;
and (j) Liens set forth on Schedule 11.1(B) of the Loan Agreement as of the date
hereof; and (k) Liens arising in respect of judgments in an aggregate amount of
less than $2,000,000 or, after the indefeasible payment in full of the
Subordinated Debt, Section 6.1 of the Subordinated Credit Agreement at any one
time outstanding in circumstances not constituting a Default or an Event of
Default.

           “PPSA” means the Personal Property Security Act (Ontario) and any
other applicable Canadian or provincial personal property security legislation
as all such legislation now exists or may from time to time hereafter be
amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

           “Proceeds” means all “proceeds” (as defined in the PPSA and the UCC)
of, and all other profits, rentals or receipts, in whatever form, arising from
the collection, sale, lease, exchange, assignment, licensing or other
disposition of, or realization upon, any Collateral including, without
limitation, all claims of Debtor against third parties for loss of, damage to or
destruction of, or for Proceeds payable under, or unearned premiums with respect
to, policies of insurance with respect to any Collateral, and any condemnation
or requisition payments with respect to any Collateral, in each case whether now
existing or hereafter arising.

           “Real Estate” means all of the real property owned, leased, subleased
or used by Debtor, as listed on Schedule 4.5 to the Loan Agreement.

          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any property, including the movement of any
Hazardous Material through the air, soil, surface water, groundwater or
property.

           “Secured Obligations” has the meaning assigned to that term in
Security for Obligations.

          “Security Interests” means the security interests granted pursuant to
Grant of Security Interests hereof and pursuant to all other security interests
created or assigned as additional security for the Secured Obligations pursuant
to the provisions of this Agreement and the other Loan Documents.

           “Senior Agent” means Heller Financial, Inc., a Delaware Corporation
and its successors and assigns pursuant to Section 21 of the Subordination
Agreement.

           “Senior Debt” has the meaning assigned to that term in the
Subordination Agreement.

           “Senior Lenders” means the holders of the Senior Debt.

           “Subordinated Creditors” means the Subordinated Creditors as defined
in the Subordination Agreement.

          "Subsidiary" means, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof.

          “Trade-marks” means any and all Canadian, United States and foreign
trade-marks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing including, but not limited to the registrations and
applications referred to in Schedule IV of this Agreement, all extensions or
renewals of any of the foregoing; all of the goodwill of the business connected
with the use of and symbolized by the foregoing; the right to sue for past
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all Proceeds of the foregoing, including, without limitation, license
royalties, income, payments, claims, damages, and Proceeds of suit.

          “Trademark Licenses” means all of Debtor’s right, title and interest
in and to any and all agreements providing for the grant of any right in or to
any Trade-marks (whether Debtor is the licensor or the licensee thereunder)
including, without limitation, each agreement referred to in Schedule IV hereof.

          “Trade Secrets” means all of Debtor’s right, title and interest in and
to trade secrets and all other confidential or proprietary information and
know-how now or hereafter owned or used in, or contemplated at any time for use
in, the business of Debtor (all of the foregoing being collectively called a
“Trade Secret”), whether or not such Trade Secret has been reduced to a writing
or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past infringement of any Trade Secret, and all proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages and proceeds of suit.

          “Trade Secret Licenses” means all of Debtor’s right, title and
interest in and to any and all agreements providing for the granting of any
right in or to any Trade Secrets (whether Debtor is the licensor or the licensee
thereunder) including, without limitation, each agreement referred to in
Schedule VI hereof.

          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York, provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral or the availability of any remedy hereunder
is governed by the Uniform Commercial Code as in effect on or after the date
hereof in any other jurisdiction, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy.

Section 33.    Subordination

          Notwithstanding anything to the contrary contained herein, the rights
and obligations of the parties hereto are subject to the terms and provisions of
the Subordination Agreement. In the event of any conflict or inconsistency
between the terms, conditions and provisions of this Agreement and the terms,
conditions and provisions of the Subordination Agreement, the terms, conditions
and provisions of the Subordination Agreement shall prevail.

[SIGNATURE PAGE TO FOLLOW]

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

  RECOTON CANADA LTD.

By:            /s/ Arnold Kezsbom                                               
Name:       Arnold Kezsbom
Title:          Vice President


HELLER FINANCIAL, INC., as Senior Agent,
on behalf of Agents, Senior Lenders, Subordinated
Agent and Subordinated Creditors

By:            /s/ Dwayne L. Coker                                  
            
Name:       Dwayne L. Coker
Title:         Vice President
